As filed with the Securities and Exchange Commission on December 16, 2015 File Nos. 333-188521 and 811-22842 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 45 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 47 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Alison Fuller Stradley Ronon Stevens & Young, LLP 1250 Connecticut Ave, N.W. Suite 500 Washington, D.C. 20036-2652 Copies to: Zachary R. Tackett Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [ X ]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 45 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in PEA No. 42 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrantcertifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine on December 16, 2015 . Forum Funds II /s/ Jessica Chase Jessica Chase, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on December16, 2015 . (a) Principal Executive Officer /s/ Jessica Chase Jessica Chase Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees /s/ Stacey E. Hong Stacey E. Hong, Trustee John Y. Keffer, Trustee* David Tucker, Trustee* Mark D. Moyer, Trustee* Jennifer Brown-Strabley, Trustee* By: /s/ Zachary R. Tackett Zachary R. Tackett As Attorney-in-fact * Pursuant to powers of attorney previously filed. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
